Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to information disclosure statement filed after notice of allowance on 10/19/ 2022.Consequently, the prosecution is reopened after consideration of Quick Path Information disclosure statement. Claims 1, 3-4, 6-9, 11-12, 14-17 and 20 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3,4,9,11,12,and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeFevre U.S. Patent Pub. No. 2008/024446 (referred to as LeFevre).

As to claim 1, Lefevre teaches a client device (fig.1, item # 100), comprising: 
a user interface configured to allow a user to enter a string of text comprising a message (see at least abstract and paragraphs 0011, oo14, Lefevre discloses a user interface to receive a textual string associated with user input) ; 
	a memory including a customizable library configured to map the string of text to customized emojis and substitute the customized emojis to text, wherein a user can selectively map the customized emojis to each of a plurality of words to generate the customized library (see at least paragraph 0018, Lefevre discloses a data storage area which include icon database that stores icons and media database that stores media. Data storage database. Data storage area also includes an index 150 that stores a correlation between a received text string and one or more icons or media that are associated with that text string. The correlation between text string and one or more icons or media may be generated by a population of users tagging icons or media with appropriate text strings, by a service that manually or automatically interprets icons or media and applies appropriate text strings. Furthermore, a user may add icons and other media to the databases and manually or automatically associate the icons and other media with appropriate text strings. Allowing the user to build the database and index ensures that the displayed icons and other media will be those that the user finds most beneficial);
	 a processor coupled to the memory (see at least paragraph 0017, "a processor 112" and "a memory 114"); and
	 instructions stored in the memory that, when executed by the processor, configure the processor (see paragraph 0020 and fig.1, computing device or data processor programmed and configured to perform one or more computer-executed instructions)  to: 
	automatically convert the string of text to a string of the customized emojis and substitute the customized emojis for text, such that all the text is automatically converted to the customized emojis to automatically generate the string of customized emojis representing the message without user input (see at least paragraphs 0018 and 0033; automatically replace one or a select number of words or character sequences, such as emoticon representations in a text sequence); and
	 send the string of customized emojis representing the message to a second client device (see at least paragraphs 0003, 0040-0044 and fig.5, replacing or transforming text sequences into iconic sequences prior to sending to another user or device).

2. (Cancelled)
	As to claim, Lefevre teaches the client device of claim 1, wherein the user interface has a portion configured to display a plurality of the customized emojis the user can select to map to a word (see at least paragraphs 0019, 0024, system displays and maps customized user icons of text string).
	As to claim 4, Lefevre teaches the client device of claim 1, wherein the customized library includes the same mapping of words to emojis as a library of the second client device (see at least paragraphs 0002, 0017,0039, sending and receiving text messages among devices).
5. (Cancelled)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over LeFevre and in view of Pereira et al. U.S. Patent No. 9,794,202 (referred to hereafter as Pereira).


As to claim 6, LeFevre teaches the client device of claim 1. Lefevre does not explicitly teach the customized unique library is shared with only a selected said second client device to create a private message exchange. However, Pereira teaches wherein the customized library is shared with only a selected said second client device to create a private message exchange (see Pereira at least col. 15, lines 57-65, keeping custom characters private).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Pereira with those of LeFevre to customize a library according to user requirement, thereby effectively organizing and managing content resources, and consequently improving management or network transmission content.

As to claim 7, Lefevre teaches the client device of claim 1. Lefevre does not explicitly teach, wherein the user interface has a portion configured to display an incoming message from the second client device as only emojis upon receipt of the message. However, user interface has a portion configured to display an incoming message from the second client device as only emojis upon receipt of the message (see at least fig.4, item 424, message received consists of custom emojis-Pereira).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Pereira with those of LeFevre to customize a library according to user requirement, thereby effectively organizing and managing content resources, and consequently improving management or network transmission content.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LeFevre and in view of Moore 2010/0123724 (referred to hereafter as Pereira).

	As to claim 8, Lefevre-Moore teaches the client device of claim 7.  explicitly teach incoming message toggles to text when tapped by the user. However, Moore teaches message toggles to text when tapped by the user (see at least paragraph 0235).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Moore with those of LeFevre- Pereira to enable utilizing simple and efficient interfaces for using emojis on portable electronic devices, thus conserving power by enabling user to complete tasks rapidly and increasing the time between battery charges, and hence increasing user's comfort with the portable electronic device.
Claims 9, 11, 12, 14-17 and 20 do not teach anything above and beyond the
limitations of claims 1,3,4 and 6-8 and rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARGON N NANO/Primary Examiner, Art Unit 2443